Per Curiam,
The question raised on this appeal is now purely academic. The bill of the complainant sought to enjoin the county commissioners of Clarion County from printing the name of B. W. Thompson upon the official ballot to be voted for at the primary election May 19, 1914, as a candidate for the office of chairman of the Democratic County Committee of said county. The bill was dismissed May 11, 1914. The primary election was held eight days later, and this appeal was taken November 11,1914, — just sis months after the dismissal of the bill. Even if the court erred in its decree — which we do not intimate — a reversal of it would not now, in any manner, profit the appellant.
Appeal quashed.